                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 OBEDIAH WALKER III, As Executor of the
 Estate of Obediah Walker, Jr.

                         Plaintiff,                             MDL 875

        v.                                                      CIVIL ACTION NO. 16-215

 VIAD CORP,

                         Defendant.


                                            ORDER

       AND NOW, this 14th day of February 2019, upon consideration of Defendant Viad Corp’s

Motion for Summary Judgment (Doc. No. 31), Plaintiff’s Response in Opposition to Defendant’s

Motion for Summary Judgment (Doc. No. 36), Defendant’s Reply in Support of its Motion for

Summary Judgment (Doc. No. 37), Plaintiff’s Supplemental Response to Defendant’s Reply (Doc.

No. 54), the arguments of counsel for the parties at the hearing held on February 28, 2018, and in

accordance with the Opinion of the Court issued this day, it is ORDERED that Defendant’s

Motion for Summary Judgment (Doc. No. 31) is DENIED.



                                                    BY THE COURT:



                                                    / s/ J oel H. S l om sk y
                                                    JOEL H. SLOMSKY, J.
